Exhibit 10.4
EMPLOYMENT AGREEMENT
AGREEMENT, dated this 14th day of August, 2008 (the “Effective Date”), between
Renegy Holdings, Inc., a Delaware corporation (the “Company”) with offices at
301 W. Warner Road, Suite 132, Tempe, Arizona 85284, and Hugh Smith (the
“Executive”),
W I T N E S S E T H:
WHEREAS, the Company and Executive wish to enter into an employment and
compensation arrangement on the terms and conditions set forth herein which
shall supersede all previous agreements concerning employment between Executive
and the Company;
NOW, THEREFORE, the Company and Executive mutually agree as follows:
1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive as its Chief Operating Officer during the
Employment Period (as defined in Section 5) and Executive agrees to perform such
acts and duties and furnish such services to the Company and its affiliates
consistent with such position as the Company’s Chief Executive Officer or Board
of Directors shall from time to time direct. The Executive shall report directly
to the Chief Executive Officer of the Company and shall perform under his
supervision. The Executive hereby accepts such employment and agrees to devote
one hundred percent (100%) of his time and best efforts to the duties provided
herein.
2. Compensation. For services rendered to the Company during the term of this
Agreement, the Company shall compensate the Executive with an initial salary,
payable in bi-weekly installments, of $350,000 per annum (“Base Salary”) less
applicable withholding, effective March 3, 2008. Such Base Salary shall be
reviewed on an annual basis by the Compensation Committee of the Company’s Board
of Directors (the “Compensation Committee”) and shall be subject to being
increased, but not decreased, in the sole discretion of the Compensation
Committee. Additionally, you will be granted 100,000 Renegy stock options, the
value of which will be determined on your date of hire. These options will vest
pro-rata monthly over a 48 month period. Further, Renegy will provide you up to
fifteen (15) months of your monthly mortgage payments each month beginning in
March of 2008 and continuing until the Albuquerque house is sold (not to exceed
$45,000),, and a $100,000 signing bonus (paid $10,000 per month during your
first ten (10) months of employment).
3. Incentive Compensation. The Executive shall be eligible to receive a annual
bonus on account of the Company’s 2008 fiscal year with a target payment equal
to 125% of Base Salary based upon criteria developed by the Board or its
Compensation Committee (the “Target Bonus”). In 2009 and subsequent years, the
Target Bonus may be increased by the Board or its Compensation Committee, in its
sole discretion and may only be decreased with the consent of Executive. The
Target Bonus may be paid to Executive in a mixture of cash and equity
compensation, as determined by the Compensation Committee in its sole
discretion; provided, however, that the cash component shall be no less than 50%
of the Target Bonus; provided further, that for the 2008 fiscal year, the
mixture shall be 50% cash and 75% equity.

 

 



--------------------------------------------------------------------------------



 



For 2008, the cash bonus opportunity shall be computed from your 2008 base
earnings and the stock bonus opportunity shall be computed from your 2008 Base
Salary.. In the event that all or a portion of the equity compensation component
is paid in stock options, the number of options shall be determined by dividing
the dollar amount by the Black-Scholes value of Company options (or by such
other reasonable method of valuing Company options as the Compensation Committee
shall determine), and such options shall at a maximum be subject to a four-year
vesting schedule, with 1/48th of the covered shares vesting each month
thereafter, so as to be 100% vested on the four year anniversary of the grant
date, subject to Executive remaining a Service Provider, as such term is defined
in the Company’s 2007 Equity Incentive Plan (“Service Provider”) on each vesting
date.
4. Benefits; Vacation. During the Employment Period, the Company shall provide
or cause to be provided to the Executive such employee benefits as are provided
to other executive officers of the Company, including family medical and dental,
disability and life insurance, and participation in pension and retirement
plans, incentive compensation plans, stock option plans and other benefit plans
(collectively, the “Applicable Benefit Plans”). The Executive shall be entitled
to annual vacations in accordance with the Company’s vacation policies in effect
from time to time for executive officers of the Company.
5. Term: Employment Period. The “Employment Period” shall commence on the
Effective Date and shall continue for an initial term of three (3) years (the
“Initial Term”). Thereafter, the Employment Period shall continue for successive
one (1) year terms (the “Additional Terms”) unless either the Company or the
Executive provides written notice of termination of the Employment Period not
less than one hundred twenty (120) days prior to the end of the Initial Term or
any Additional Term, or unless earlier terminated pursuant to Section 6. If the
Executive shall remain in the full time employ of the Company beyond the
Employment Period without any written agreement between the parties, this
Agreement shall be deemed to continue on a month to month basis and either party
shall have the right to terminate this Agreement at the end of any ensuing
calendar month on written notice of at least thirty (30) days.
6. Termination.
(a) Executive’s employment with the company shall be “at will”. Either the
Company or the Executive may terminate this Agreement and Executive’s employment
at any time, with or without Cause or Good Reason (as such terms are defined
below), in its or his sole discretion, upon thirty (30) days prior written
notice of termination.
(b) Without limiting the foregoing Section 6(a), (i) the Executive may terminate
his employment with the company at any time for Good Reason, or (ii) the Company
may terminate his employment at any time for Cause. “Good Reason” shall mean any
of the following: (i) the Company’s failure to elect or reelect, or to appoint
or reappoint, Executive to the office of Chief Operating Officer of the Company;
(ii) material changes by the Company in the Executive’s function, duties or
responsibilities of a scope less than that associated with the position of Chief
Operating Officer of the Company; (iii) Executive’s Base Salary is reduced by
the Company below the highest Base Salary of Executive in effect during the
Employment Period; (iv) relocation of Executive’s principal place of employment
to a place that is not within twenty five (25) miles of the city limits of
Tempe, Arizona,; (v) failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; or

 

2



--------------------------------------------------------------------------------



 



(vi) a material breach of this Agreement by the Company, which breach is not
cured within five (5) days after written notice thereof is delivered to the
Company. “Cause” shall mean (i) the Executive’s willful, repeated or negligent
failure to perform his duties hereunder and to comply with any reasonable or
proper direction given by or on behalf of the Company’s Board of Directors and
the continuation of such failure following twenty (20) days written notice to
such effect, (ii) the Executive being guilty of serious misconduct on the
Company’s premises or elsewhere, whether during the performance of his duties or
not, which is reasonably likely to cause material damage to the reputation of
the Company or render it materially more difficult for the Executive to
satisfactorily continue to perform his duties and the continuation or a second
instance of such serious misconduct following twenty (20) days written notice to
such effect; (iii) the Executive being found guilty in a criminal court of any
offense of a nature which is reasonably likely to materially adversely affect
the reputation of the Company or to materially prejudice its interests if the
Executive were to continue to be employed by the Company; (iv) the Executive’s
commission of any act of fraud or theft involving the Company or its business,
or any intentional tort against the Company; or (v) the Executive’s violation of
any of the material terms, covenants, representations or warranties contained in
this Agreement and failure to correct such violation within twenty (20) days
after written notice by the Company. Notwithstanding the foregoing, “Cause”
shall only be deemed to exist if it is so determined by the Board of Directors
of the Company, after the Executive and his counsel are first given the
opportunity to address the Board with respect to such determination at a duly
noticed meeting of the Board of Directors.
(c) “Disability” shall mean that the Executive, in the good faith determination
of the Board of Directors of the Company, based on the advice of a qualified
physician after a proper examination of the Executive (which Executive shall
take reasonable actions to facilitate), is unable to render services of the
character contemplated hereby and that such inability (i) may be expected to be
permanent, or (ii) may be expected to continue for a period of at least six (6)
consecutive months (or for shorter periods totaling more than six (6) months
during any period of twelve (12) consecutive months). Termination resulting from
Disability may only be effected after at least thirty (30) days written notice
by the Company of its intention to terminate the Executive’s employment.
(d) “Termination Date” shall mean (i) if this Agreement is terminated on account
of death, the date of death; (ii) if this Agreement is terminated for
Disability, the date established by the Company pursuant to Section 6(c) hereof;
(iii) if this Agreement is terminated by the Company, the date on which a notice
of termination is given to the Executive; (iv) if the Agreement is terminated by
the Executive, the date the Executive ceases work; or (v) if this Agreement
expires by its terms, the last day of the term of this Agreement.
Notwithstanding the foregoing, if within thirty (30) days after any notice of
termination is given, the party receiving such notice notifies the other party
that a dispute exists concerning the termination, the Termination Date shall be
the date finally determined to be the Termination Date, either by mutual written
agreement of the parties or by binding arbitration in the manner provided in
Section 21 hereof; provided that the Termination Date shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence.

 

3



--------------------------------------------------------------------------------



 



7. Severance:
(a) If (i) the Company terminates the employment of the Executive against his
will and without Cause (including by giving notice of termination of the
Agreement pursuant to Section 5), or (ii) the Executive terminates his
employment for Good Reason, if the Executive executes and does not revoke a
standard release in a form reasonably acceptable to the Company the Executive
shall be entitled to receive salary, Incentive Compensation and vacation accrued
through the Termination Date, plus the following:
(i) an amount equal to one year of Executive’s Base Salary in effect on the
Termination Date;
(ii) a pro-rated portion of the amount of Incentive Compensation Executive would
earn for the fiscal year in which the termination occurs if the results of
operations of the Company for the period from the beginning of such fiscal year
to the Termination Date were annualized (the “Pro-Rated Incentive
Compensation”); and
(iii) full vesting of all outstanding stock options held by Executive.
The Company shall make the termination payment required hereunder within thirty
(30) days of the Termination Date. Notwithstanding the foregoing, the Company
shall not be required to pay any severance pay for any period following the
Termination Date if the Executive violates the provisions of Section 13 of this
Agreement in any material respect, and fails to cure such violation within
thirty (30) days after written notice from the Company to the Executive
detailing such violation.
(b) If (i) the Executive voluntarily terminates his employment other than for
Good Reason, (ii) the Executive’s employment is terminated due to death or
Disability, or (iii) the Executive is terminated by the Company for Cause, then
the Executive shall be entitled to receive salary and accrued vacation through
the Termination Date only. In the event of death or Disability the Executive
shall also be entitled to receive the Pro-Rated Incentive Compensation and
vesting of outstanding stock options as provided in Section 7(a).
(c) Subject to Executive timely electing continuation coverage under Title X of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall subsidize Executive and his eligible dependents’ COBRA premiums so
that Executive pays the same premium as an active employee of the Company for a
period equal to the lesser of (i) eighteen (18) months following Executive’s
termination date, or (ii) the date on which Executive becomes covered under the
group health plans of another employer with comparable group health benefits and
levels of coverage; and
(d) The Executive acknowledges that, upon termination of his employment, he is
entitled to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement or any applicable Stock Option
Agreement, or pursuant to any Applicable Benefit Plan.
Expenses. The Company shall pay or reimburse the Executive for all expenses
normally reimbursed by Company, reasonably incurred by him in furtherance of his
duties hereunder, and authorized and approved by the Company in compliance with
such rules relating thereto as the Company may, from time to time, adopt and as
may be required in order to permit such payments as proper deductions to Company
under the Internal Revenue Code of 1986, as amended, and the rule and
regulations adopted pursuant thereto now or hereafter in effect.

 

4



--------------------------------------------------------------------------------



 



8. Facilities and Services. The Company shall furnish the Executive with office
space, secretarial and support staff and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.
9. Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate amounts payable pursuant hereto by
seeking other employment or otherwise. The Executive’s acceptance of any such
other employment shall not diminish or impair the amounts payable to the
Executive pursuant hereto.
10. Place of Performance. The Executive shall perform his duties primarily in
Tempe, Arizona or locations within a reasonable proximity thereof, except for
reasonable travel as the performance of the Executive’s duties may require.
11. Insurance and Indemnity. During the Employment Period, if available at
reasonable costs, the Company shall maintain, at its expense, officers and
directors fiduciary liability insurance covering the Executive and all other
executive officers and directors in an amount of no less than $10,000,000. The
Company shall also indemnify the Executive, to the fullest extent permitted by
law, from any liability asserted against or incurred by the Executive by reason
of the fact that the Executive is or was an officer or director of the Company
or any affiliate or related party or is or was serving in any capacity at the
request of the Company for any other corporation, partnership, joint venture,
trust, employment benefit plan or other enterprise. This indemnity shall survive
termination of this Agreement.
12. Noncompete and Non-Solicitation.
(a) The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, or with respect to any Permitted Activities
(as defined in Section 13(c) below):
(i) During the term of this Agreement, Executive will not participate in, be
employed in any capacity by, serve as director, consultant, agent or
representative for, or have any interest, directly or indirectly, in any
enterprise which is engaged in a business competitive with the business of the
Company or any of its subsidiaries conducted during the term of the Executive’s
employment with the Company, or which is being actively developed during the
term of the Executive’s employment with the Company; and
(ii) The Executive acknowledges that the nature of the Company’s business is
such that if Executive were to become employed by, or substantially involved in,
the business of a competitor of the Company during the twelve (12) months
following termination of Executive’s employment with the Company, it would be
very difficult for Executive not to rely on or use the Company’s trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Executive agrees and
acknowledges that Executive’s right to receive the payments set forth in
Section 7 or 14 (to the extent Executive is otherwise entitled to such payments)
shall be conditioned upon Executive not directly or indirectly engaging in, as
an employee of another company, that is engaged solely in the business of
converting biomass to electricity during the one year period following the
Termination Date (“Competition”).

 

5



--------------------------------------------------------------------------------



 



(b) Notwithstanding the provisions of Section 13(a), Executive may, without
violating this Section 13(a), own, as a passive investment, shares of capital
stock of a publicly held-corporation that engages in Competition where the
number of shares of such corporation’s capital stock that are owned by Executive
represent less than three percent (3%) of the total number of shares of such
corporation’s capital stock outstanding.
(c) Non-Solicitation. The Executive further agrees and acknowledges, for such 12
month period following termination of Executive’s employment with the Company
for any reason, that Executive’s right to receive the payments set forth in
Sections 7 and 14 (to the extent Executive is otherwise entitled to such
payments) shall be conditioned upon Executive not either directly or indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Executive or for any other entity or person with which or
whom Executive has a business relationship.
(d) Understanding of Covenants. The Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.
13. Provisions After Change of Control.
(a) In the event Executive’s employment with the Company is terminated (other
than as a consequence of death or Disability) either (x) by the Company for any
reason other than for Cause during a Pending Change of Control (as hereinafter
defined) or within twenty-four (24) months following the occurrence of a Change
of Control, or (y) by Executive for Good Reason within twenty-four (24) months
following the occurrence of a Change of Control, if the Executive executes a
standard release in a form reasonably acceptable to the Company, then Executive
shall be entitled to receive from the Company, in lieu of the severance payment
otherwise payable pursuant to Section 7(a), the following:
(i) an amount equal to two (2) years of Executive’s Base Salary in effect on the
Termination Date;
(ii) the maximum amount of the Incentive Compensation which Executive could earn
for the fiscal year in which the Termination Date occurs; and
(iii) full vesting of all outstanding stock options held by Executive.
The Company shall make the termination payments required hereunder within ten
(10) days of the Termination Date. Notwithstanding the foregoing, the Company
shall not be required to pay the termination payments set forth in this
Section 14 for any period following the Termination Date if the Executive
violates the provisions of Section 13 of this Agreement in any material respect,
and fails to cure such violation within thirty (30) days after written notice
from the Company to the Executive detailing such violation.

 

6



--------------------------------------------------------------------------------



 



(b) For purposes of this Agreement, the term “Change of Control” shall mean:
(i) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Rule 13d-3 promulgated under the Exchange Act or
any successor provision) (any of the foregoing described in this
Section 14(b)(i) hereafter a “Person”) of 50% or more of either (a) the then
outstanding shares of Capital Stock of the Company (the “Outstanding Capital
Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (y) any corporation with respect to which, following such acquisition, more
than 60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock and Voting Securities, as the case may be, shall not constitute a
Change of Control; or
(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or
(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination; or

 

7



--------------------------------------------------------------------------------



 



(iv) a sale or other disposition of all or substantially all of the assets of
the Company other than to a corporation with respect to which, following such
sale or disposition, more than 60% of respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such sale
or disposition in substantially the same proportion as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition; or
(v) The first purchase under a tender offer or exchange offer for 50% or more of
the outstanding shares of stock (or securities convertible into stock) of the
Company, other than an offer by the Company or any of its subsidiaries or any
employee benefit plan sponsored by the Company or any of its subsidiaries.
(c) For purposes of this Agreement, the term “Pending Change of Control” shall
mean the occurrence of one of the following events as the result of which a
Change in Control pursuant thereto is reasonably expected within ninety
(90) days after the date of determination as to whether there is a Pending
Change in Control: (i) the Company executes a letter of intent, term sheet or
similar instrument with respect to a transaction or series of transactions, the
consummation of which would result in a Change of Control; (ii) the Board
approves a transaction or series of transactions, the consummation of which
would result in a Change of Control; (iii) a Person makes a public announcement
of a tender offer for the Common Stock of the Company, the consummation of which
would result in a Change of Control; or (iv) a Person makes a public
announcement of, or makes a public filing with respect to, the intention of that
Person to seek to change the membership of the Board of Directors of the Company
in a manner that would result in a Change of Control. A Pending Change of
Control shall cease to exist upon a Change of Control.
14. Code Section 409A. Notwithstanding any provisions of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and any temporary, proposed or final regulations
thereunder (together, “Section 409A”) at the time of Executive’s termination,
and any severance payments (including any benefits which provide for a “deferral
of compensation” within the meaning of Section 409A) to be made to Executive
pursuant to this Agreement will not be paid or provided in full by March 15 of
the year following the year in which Executive’s “separation from service”
(within the meaning of Section 409A) occurs, then only that portion of such
severance payments up to the 409A Limit (as defined below) may be made within
the first six (6) months following Executive’s separation from service in
accordance with the applicable payment schedule. Any portion of such severance
payments in excess of the 409A Limit shall accrue and, to the extent such
severance payments would otherwise have been payable within the first six
(6) months following Executive’s separation from service, will become payable
the date that is six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent severance payments, if any,
will be payable as provided in this Agreement. For purposes of this Agreement,
the “409A Limit” means the lesser of:
(a) two (2) times the Executive’s annualized compensation based upon the
Executive’s annual rate of pay (the determination of Executive’s annual rate of
pay for this purpose shall be as determined in accordance with Section 409A if
additional guidance is released after the date of this Agreement or, if no such
guidance is released, Executive’s annual rate of pay shall be deemed to be
Executive’s annual base salary); and

 

8



--------------------------------------------------------------------------------



 



(b) two (2) times the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Executive has a separation from service.
The intent of this Agreement is for all payments made hereunder to comply with
the requirements of Section 409A; to the extent any terms of this Agreement are
ambiguous, such terms shall be interpreted in accordance with such intent.
15. Certain Additional Payments by Company.
(a) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) is determined without regard to any
additional payments required under this Section 16 (a “Payment”) would be
subject to the excise tax imposed by Section 409A, or any interest or penalties
are incurred by Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive,
in addition to the Payment, a payment (a “Gross-Up Payment”) in an amount such
that, after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any federal or state income taxes (and any interest and penalties imposed with
respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, Executive
will have received the Gross-Up Payment in an amount equal to the Excise Tax
imposed upon the Payment. The maximum amount of any Gross-Up Payment shall be
$150,000.
(b) Subject to the provision of Section 16(c), all determinations required to be
made under this Section 16, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a “Big Four”
accounting firm retained by the Company as its auditor at the time such
determinations are required (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company that there has been
a Payment, or such earlier time as is required by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 16, shall be paid by
the Company to Executive within ten (10) business days of the Company’s receipt
of the Accounting Firm’s determination. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 409A at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. If Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm should determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive.

 

9



--------------------------------------------------------------------------------



 



(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable,
but in no event later than ten (10) business days after Executive has been
informed in writing of such claim, and shall apprise the Company of the nature
of such claim and the date on which such claim is required to be paid. Executive
shall not pay such claim prior to the expiration of the thirty- (30)- day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such thirty- (30)- day period that the Company desires to consent
such claim, Executive shall:
(i) give the Company any information reasonably required by the Company relating
to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, but not
limited to, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv) permit the Company to participate in any proceedings relation to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless for
(A) any Excise Tax or federal or state income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses, and (B) any federal, state and local income tax
imposed with respect to the payment of amounts pursuant to clause (A) above and
this clause (B), based on the highest marginal income tax rate applicable to
Executive for the tax year such payments are includable in his taxable income.
Without limitation on the foregoing provisions of this Section 16(c), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearing sand conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free basis
and shall indemnify and hold Executive harmless from (X) any Excise Tax or
federal or state income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance, and (Y) any federal, state and local income
tax imposed with respect to the payment of amounts pursuant to clause (X) above
and this clause (Y), based on the highest marginal income tax rate applicable to
Executive for the tax year such payments are includable in his taxable income;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues within respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

10



--------------------------------------------------------------------------------



 



(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 16(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 16(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto) and, as and when received, an amount equal to any savings in
federal and state income taxes realized by Executive by reason of the payment to
the Company of such refunds and interest. If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 16(c), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
16. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.
17. Entire Agreement; Waiver. This Agreement contains the entire understanding
of the parties and may not be changed orally but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought. Waiver of or failure to exercise any rights
provided by this Agreement in any respect shall not be deemed a waiver of any
further or future rights.
18. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business or properties. The Executive’s rights hereunder
are personal to and shall not be transferable nor assignable by the Executive.
19. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
20. Governing Law; Arbitration. This Agreement shall be construed in accordance
with and governed for all purposes by the laws and public policy of the State of
Arizona applicable to contracts executed and to be wholly performed within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereof. The arbitration shall be held in Maricopa County or
in such other place as the parties hereto may agree.

 

11



--------------------------------------------------------------------------------



 



21. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.
22. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.
23. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
[Signature page follows.]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Renegy Holdings, Inc. has caused by instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand the day
and year first above written.

                  Renegy Holdings, Inc.        
 
                By   /s/ Robert M. Worsley       /s/ Hugh W. Smith              
 
  Name:   Robert M. Worsley       Hugh W.Smith
 
  Title:   Chief Executive Officer        

Signature Page to Employment Agreement

 

 